ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 17-052, concluding that as a matter of final *449discipline pursuant to Rule 1:20—13(c), GARETH DAVID DE SANTIAGO-KEENE of NEW MILFORD, who was admitted to the bar of this State in 1980, should be censured for violating RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter), RPC 1.4(c) (failure to explain a matter of the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 1.7(a) (2) (concurrent conflict of interest), RPC 1.16(d) (improper termination of representation), and RPC 8.4 (c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that GARETH DAVID DE SANTIAGO-KEENE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.